DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a machine or a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering each of claims 1,15 and 20,  the following claimed limitations recite an abstract idea: 
receiving a training request by a user; in response to the training request, obtaining a medical image for training the user and a reference diagnostic result with respect to the medical image; [provide] the medical image to the user; receiving a diagnostic result with respect to the medical image [from] the user; and generating, based on the reference diagnostic result, an evaluation result of the diagnostic result.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or evaluation.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional elements—such as: a storage device, a processor, a user terminal, etc., which are utilized to facilitate the recited functions with respect to: storing data (e.g. storing a set of instructions); receiving input (receiving a training request inputted by a user); retrieving data (e.g. obtaining a medical image for training the user and a reference diagnostic result with respect to the medical image); transmitting data (e.g. transmitting the medical image to the user terminal); receiving further input (e.g. receiving a diagnostic result with respect to the medical image inputted by the user); generating an output(s)/result(s) (generating, based on the reference diagnostic result, an evaluation result of the diagnostic result), etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. 
Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; selecting data from the memory; displaying/presenting data to a user(s); receiving one or more inputs/responses from the user(s); analyzing the received input(s)/response(s) according to one or more algorithms; generating one or more results/outputs, etc.). Thus, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth to note that the utilization of the conventional computer/Internet technology to facilitate learning, including the process of generating a performance result for a user based on the evaluation of the user’s response(s) related to an 
assessment(s) that involves one or more medical images, etc., is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2010/0159433; US 2011/0311116; US 2003/0061070; US 2004/0064298).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-14 and 16-19). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-3, 10-12, 15, 16 and 20 are rejected under 35 U.S.C.102(a)(1) as being anticipated by Campanatti 2014/0087342.
	Regarding claim 1, Campanatti teaches the following claimed limitations: a  system for medical diagnosis training, comprising: at least one storage device including a set of instructions; and at least one processor configured to communicate with the at !east one storage device ([0027] to [0029[: e.g. a system for providing medical training; and wherein the system comprises a computing device(s) that communicates with one or more online servers that store training materials. Accordingly, the system already comprises at least one storage device including a set of instructions; and at least one processor configured to communicate with the at !east one storage device), wherein when executing the set of instructions, the at !east one processor is configured to direct the system to perform operations including: receiving, from a user terminal, a training request inputted by a user ([0033]; [0034]: e.g. the trainee/user logs into the system to take one or more courses; and wherein the user selects at least one course from a list of available courses); in response to the training request, obtaining a medical image for training the user and a reference diagnostic result with respect to the medical image; transmitting the medical image to the user terminal ([0032] lines 10-22; [0051] lines 11-27: e.g. the system already retrieves one or more medical images for assessing the user, including model answers utilized to evaluate the accuracy of the user’s response(s). In this regard, the model answer correspond to the reference diagnostic result. Accordingly, the system presents one or more medical images to the user, including one or more questions regarding the medical image); receiving, from the user terminal, a diagnostic result with respect to the medical image inputted by the user; and generating, based on the reference diagnostic result, an evaluation result of the diagnostic result ([0050] lines 10-13; [0052]: e.g. the system receives the user’s response(s) related to the medical image; and the system further evaluates, using the model answer (which is the reference diagnostic result) the accuracy of the user’s response(s); and thereby the system generates one or more performance results, including an overall result. Accordingly, the system generates an evaluation result of the diagnostic result).  
Campanatti teaches the claimed limitations as discussed above. Campanatti further teaches:
Regarding claim 2, the evaluation result of the diagnostic result comprises at !east one of: a value of a first evaluation index relating to a description order of the diagnostic result; a value of a second evaluation index relating to a content integrity of the diagnostic result; a value of a third evaluation index relating to an accuracy of the diagnostic result, or a value of a fourth evaluation index relating to a similarity between the diagnostic result and the reference diagnostic result ([0052]: e.g. the system at least determines the accuracy of a quantitative value that the user has entered by comparing the value with a corresponding value on the model answer. Accordingly, the evaluation result of the diagnostic result comprises at least a value of an evaluation index—a fourth evaluation index—relating to a similarity between the diagnostic result and the reference diagnostic result);
Regarding claim 3, wherein the generating, based on the reference diagnostic result, an evaluation result of the diagnostic result comprises: generating a first vector representing the diagnostic result; generating a second vector representing the reference diagnostic result; and generating, based on the first vector and the second vector, the evaluation result of the diagnostic result ([0039]; [0045] to [0047]; [0049] lines 1-9; [0050] lines 10-13 and [0052]: e.g. the assessment involves a plurality of work-stages or steps; and wherein the system determines, based on the analysis of the user’s input/answer related to each step of the plurality of steps, the accuracy of the user’s input/answer with respect to each step. This indicates the generation of a first vector representing the diagnosis result. Furthermore, since each step is evaluated based on the model answer, it is inherent that the model answer involves a corresponding correct answer as applied to each step of the plurality of steps. Accordingly, the system already generates a second vector representing the reference diagnostic result. Moreover, the system generates an overall score based on the plurality of scores related to the plurality of work-stages/steps; and this indicates that the system generates, based on the first vector and the second vector, the evaluation result of the diagnostic result); 
Regarding claim 10, determining, based on the first vector, at least one first target vector each of which represents a first element of the diagnostic result; determining, based on the second vector, at least one second target vector each of which represents a second element of the reference diagnostic result; and determining, based on the at least one first target vector and the at least one second target vector, a value of an evaluation index relating to a similarity between the diagnostic result and the reference diagnostic result ([0039]; [0048]; [0051]; [0052]: e.g. as already discussed with respect to claim 3, the system already generates a first vector based on the input/answer received from the user with respect to each step of the plurality of steps. In this regard, at least one of the steps requires the user to provide measurement data related to a body part on the medical image. Accordingly, this indicates the process of determining, based on the first vector, at least one first target vector each of which represents a first element of the diagnostic result. Similarly, again per the discussion presented with respect to claim 3, it has been indicated that the system also generates a second vector related to the reference diagnostic result; wherein this vector involves a correct answer related to each step of the plurality of steps; and wherein at least one of the answers correspond to a value representing the correct measurement of the body part on the image. Accordingly, this indicates the process of determining, based on the second vector, at least one second target vector each of which represents a second element of the reference diagnostic result. Moreover, the user’s performance result is determined by comparing the value that the user has provided with the value on the model answer—i.e. the reference diagnostic result. Accordingly, this indicates the process of determining, based on the at least one first target vector and the at least one second target vector, a value of an evaluation index relating to a similarity between the diagnostic result and the reference diagnostic result); 
Regarding claim 11, obtaining a user profile of the user; determining, based on the user profile of the user, a plurality of candidate medical images for training the user; and selecting, based on a recommendation rule, the medical image from the plurality of candidate medical images ([0033]; [0034]; [0037]: e.g. the system evaluates one or more parameters related to the user; such as, the user’s experience, education level, prerequisites, etc., and thereby the system presents a list of one or more courses that are suitable for the user [i.e. selecting courses based on a recommendation rule]; and wherein each of the one or more courses involve one or more relevant medical images. Accordingly, the system: obtains a user profile of the user, determinizes—based on the user profile of the user—a plurality of candidate medical images for training the user, and thereby selects—base on a recommendation rule—the medical image from the plurality of candidate medical images);  
Regarding claim 12, wherein the user profile comprises at !east one of: user preference information, information relating to one or more medical images that have been used to train the user, or one or more historical diagnostic results inputted by the user ([0033]; [0034]: e.g. as already indicated per claim 11, the system evaluates various parameters related to the user; such as the user’s experience, education level, prerequisites, etc. This indicates that the system considered one or more courses that the user has already taken. Accordingly, the user profile comprises at !east information relating to one or more medical images that have been used to train the user, etc.). 
Regarding claim 15, Campanatti teaches the following claimed limitations: a method for medical diagnosis training, comprising: receiving, from a user terminal, a training request inputted by a user ([0029]; [0033]; [0034]: e.g. a trainee/user logs into a training system that provides training courses; and wherein the user selects at least one course from a list of available courses); in response to the training request, obtaining a medical image for training the user and a reference diagnostic result with respect to the medical image; transmitting the medical image to the user terminal ([0032] lines 10-22; [0051] lines 11-27: e.g. the system already retrieves one or more medical images for assessing the user, including model answers utilized to evaluate the accuracy of the user’s response(s). In this regard, the model answer correspond to the reference diagnostic result. Accordingly, the system presents one or more medical images to the user, including one or more questions regarding the medical image); receiving, from the user terminal, a diagnostic result with respect to the medical image inputted by the user; and generating, based on the reference diagnostic result, an evaluation result of the diagnostic result ([0050] lines 10-13; [0052]: e.g. the system receives the user’s response(s) related to the medical image; and the system further evaluates, using the model answer (which is the reference diagnostic result) the accuracy of the user’s response(s); and thereby the system generates one or more performance results, including an overall result. Accordingly, the system generates an evaluation result of the diagnostic result).
 Regarding claim 16, Campanatti teaches the claimed limitations as discussed above per claim 15.
Campanatti further teaches, generating a first vector representing the diagnostic result; generating a second vector representing the reference diagnostic result; and generating, based on the first vector and the second vector, the evaluation result of the diagnostic result ([0039]; [0045] to [0047]; [0049] lines 1-9; [0050] lines 10-13 and [0052]: e.g. the assessment involves a plurality of work-stages or steps; and wherein the system determines, based on the analysis of the user’s input/answer related to each step of the plurality of steps, the accuracy of the user’s input/answer with respect to each step. This indicates the generation of a first vector representing the diagnosis result. Furthermore, since each step is evaluated based on the model answer, it is inherent that the model answer involves a corresponding correct answer as applied to each step of the plurality of steps. Accordingly, the system already generates a second vector representing the reference diagnostic result. Moreover, the system generates an overall score based on the plurality of scores related to the plurality of work-stages/steps; and this indicates that the system generates, based on the first vector and the second vector, the evaluation result of the diagnostic result).
Regarding claim 20, Campanatti teaches the following claimed limitations: a non-transitory readable medium, comprising at least one set of instructions, wherein when executed by at least one processor of a system for medical diagnosis training ([0027] to [0029[: e.g. a system for providing medical training; and wherein the system comprises a computing device(s) that communicates with one or more online servers that store training materials. Accordingly, the system already comprises at least one non-transitory readable medium storing a set of instructions, which a processor executes), the at least one set of instructions directs the at least one processor to perform a method, the method comprising: receiving, from a user terminal, a training request inputted by a user ([0033]; [0034]: e.g. the trainee/user logs into the system to take one or more courses; and wherein the user selects at least one course from a list of available courses); in response to the training request, obtaining a medical image for training the user and a reference diagnostic result with respect to the medical image; transmitting the medical image to the user terminal ([0032] lines 10-22; [0051] lines 11-27: e.g. the system already retrieves one or more medical images for assessing the user, including model answers utilized to evaluate the accuracy of the user’s response(s). In this regard, the model answer correspond to the reference diagnostic result. Accordingly, the system presents one or more medical images to the user, including one or more questions regarding the medical image); receiving, from the user terminal, a diagnostic result with respect to the medical image inputted by the user; and generating, based on the reference diagnostic result, an evaluation result of the diagnostic result ([0050] lines 10-13; [0052]: e.g. the system receives the user’s response(s) related to the medical image; and the system further evaluates, using the model answer (which is the reference diagnostic result) the accuracy of the user’s response(s); and thereby the system generates one or more performance results, including an overall result. Accordingly, the system generates an evaluation result of the diagnostic result).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claim 9 is rejected under 35 U.S.C.103 as being unpatentable over Campanatti 2014/0087342.
	Regarding claim 9, Campanatti teaches the claimed limitations as discussed above per claim 3.
	Campanatti further teaches, determining, based on the first vector, at least one first characteristic value of at least one first element specified in the diagnostic result; determining, based on the second vector, at least one second characteristic value of at least one second element specified in the reference diagnostic result; and determining, based on the at least one first characteristic value and the at least one second characteristic value, a value of an evaluation index relating to an accuracy of the diagnostic result ([0039]; [0048]; [0051]; [0052]: e.g. as already discussed with respect to claim 3, the system already generates a first vector based on the input/answer received from the user with respect to each step of the plurality of steps. In this regard, at least one of the steps requires the user to provide a measurement data related to a body part on the medical image. Accordingly, this indicates the process of determining, based on the first vector, at least one first characteristic value of at least one first element specified in the diagnostic result. Similarly, per the discussion presented with respect to claim 3, it has been indicated that the system also generates a second vector related to the reference diagnostic result; wherein this vector involves a correct answer related to each step of the plurality of steps; and wherein at least one of the answers correspond to a value representing the correct measurement of the body part on the image. Accordingly, this indicates the process of determining, based on the second vector, at least one second characteristic value of at least one second element specified in the reference diagnostic result. Moreover, the user’s performance result is determined by comparing the value that the user provided with the value on the model answer—i.e. the reference diagnostic result. Accordingly, this indicates the process of determining, based on the at least one first characteristic value and the at least one second characteristic value, a value of an evaluation index relating to an accuracy of the diagnostic result) 
	Although Campanatti does not explicitly describe each of the first element and second element above being a lesion, Campanatti already teaches that the body part on the medical image may relate to some pathology or disease ([0052] lines 11-27). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Campanatti’s system; for example, by incorporating medical images that relate to one or more additional medical conditions (e.g. one or more forms of lesions, etc.), so that the system further evaluates the user’s skills by presenting such medical images that relate additional medical conditions; and thereby expanding the type of training and/or evaluation that the system is providing to the user.  
●	Claim 13 is rejected under 35 U.S.C.103 as being unpatentable over Campanatti 2014/0087342 in view of Liu 2017/0330133.
Regarding claim 13, Campanatti teaches the claimed limitations as discussed above per claim 11.
	Campanatti already teaches that the plurality of candidate medical images are determined based on the user profile of the user ([0033]; [0034]: Also see the discussing presented per claim 11).
	Campanatti does not describe the use of a knowledge graph technique in the above determination process.
	However, Liu discloses a system that provides one or more training materials to a user; wherein the system selects one or more of the training materials based on a learning graph that is generated based on the user’s profile (see [0026]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the invention of Campanatti in view of Liu; for example, by incorporating an algorithm that generates a course graph based on data from the user’s profile and the course database, so that the system further utilizes the course graph to easily identify and/or verify one or more courses that are relevant to the user during the selection process. 
●	Claim 14 is rejected under 35 U.S.C.103 as being unpatentable over Campanatti 2014/0087342 in view of Adderly 2016/0140446.
	Regarding claim 14, Campanatti teaches the claimed limitations as discussed above per claim 1.  
Campanatti further teaches, generating the reference diagnostic result by evaluating the medical image using a diagnostic result generation model ([0030]: e.g. the system implements at least a course configuring module—FIG 1, label “110”—that provides the model answers based on data gathered from image stores; and the above indicate the use of at least one model to generate the model answer, which represents the reference diagnostic result). 
Campanatti does not teach that the diagnostic result generation model is generated using an artificial intelligence technique.
However, Adderly discloses a system that utilizes an artificial intelligence for providing answer(s) pertaining to various subject matter, including subject matter in the medical domain; wherein the system applies various algorithms to analyze data gathered from various sources; and thereby it generates one or more relevant answers to the question (see [0059]; [0061]; [0062]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the invention of Campanatti in view of Adderly; for example, by incorporating an artificial intelligence that determines, based on the analysis of the data gathered from one or more sources (e.g. online servers, etc.), one or more relevant model answers that are pertinent to one or more assessment materials, etc., so that the system would have a further option to easily verify the accuracy of the user’s answer(s) as applied to one or more of the assessment materials. 
●	Considering each claim as a whole, the prior art does not teach or suggest the invention as currently claimed according to claims 4-8 and 17-19. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715